1:.   .• -,-   i   ··'1-,
· AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                             UNITED STATES DISTRICT COUR                                                                                    SEP 1 9 2019
                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                    CLERK, U.S. DISTRICT COURT
                                United States of America                                                   JUDGMENT IN
                                                                                                                             .
                                                                                                                                             rk~~imf/f]\fglfAUFORNIA
                                                                                                                                                                 DEPUTY
                                                                                                           (For Offenses Committed On or After Novem er ,
                                                   V.

                            Jose Antonio Calvillo-Arenas                                                   Case Number: 3:19-mj-23867

                                                                                                           Debra Ann Diiorio
                                                                                                           Defendant's Attorney


      REGISTRATION NO. 89154298
      THE DEFENDANT:
       IX! pleaded guilty to count(s) 1 of Complaint
                                                        -----------------------------
        •           was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                                            Count Number(s)
      8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                  1

         D The defendant has been found not guilty on count(s)
                                               ------------'------------
         •           Count(s)
                                ------------------
                                                   dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of: ,,,
                                             ,a'
                                         /

                                       D TIME SERVED                                                • --------~ days
         IZI         Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the         defendant's possession at the time of arrest upon their deportation or removal.
          D          Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Thursday, September 19, 2019
                                                                                                       Date of Imposition of Sentence


       Received
                            ---------
                            DUSM                                                                        ONORABLE F. A. GOSSETT III
                                                                                                       UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                                       3:19-mj-23867                         I
                                                                                                                                                                                                        I
                                                         ---··-·--·-··-····--------····--•--··---·-··-·····•-····· ..······-·-·---·-······-····-·--·-•·······--·-···-···------····----··-~~~~··---------~
